[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 11-11759         ELEVENTH CIRCUIT
                         Non-Argument Calendar    DECEMBER 27, 2011
                       ________________________        JOHN LEY
                                                        CLERK
                    D.C. Docket No. 1:09-cv-01537-JOF



THE TRAVELERS INDEMNITY COMPANY OF AMERICA,
THE TRAVELERS INDEMNITY COMPANY,

                                                          Plaintiffs-Appellees,

                                  versus

EDDIE LEE WILLIAMS, et al.,
                                                                  Defendants,

DEANTE WALKER, Individually and as Administrator of the
Estate of Reginald E. Walker, Deceased,
DEBORAH WALKER, As Next Friend and Conservator of
Reginald Walker, Jr., A Minor Child,

                                                       Defendants-Appellants.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (December 27, 2011)
Before BARKETT, HULL and FAY, Circuit Judges.

PER CURIAM:

      After reviewing the parties’ briefs and the record, we affirm the district

court’s grant of summary judgment to the plaintiffs in this declaratory judgment

action for the reasons stated in the district court’s thorough and well-reasoned

order dated March 16, 2011.

      AFFIRMED.




                                          2